UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                      )
MELODIA PHILLIPS o/b/o T.P., a minor, )
                                      )
            Plaintiff,                )
                                      )
      v.                              )  Civil Action No. 09-987 (RBW)
                                      )
DISTRICT OF COLUMBIA, et al.,         )
                                      )
            Defendants.               )
____________________________________)

                                        MEMORANDUM OPINION

         Melodia Phillips, the plaintiff in this case, brings this action on behalf of her son, T.P.,

seeking compensatory education for him under the Individuals with Disabilities Education Act

(the “IDEA”), 20 U.S.C. §§ 1400-1491 (2006). See First Amended Complaint for Declaratory

Judgment, Injunctive and Other Relief ¶¶ 46-55. Currently before the Court are the plaintiff’s

motion for summary judgment and the defendants’ cross-motion for summary judgment. Upon

careful consideration of the parties’ submissions, 1 the Court concludes for the following reasons

that it must deny the plaintiff’s motion and grant the defendants’ cross-motion.

                                              I. BACKGROUND

         This is the latest chapter in a protracted effort by the plaintiff to ensure that her son, T.P.,

receives an adequate education in the wake of his 2004 diagnosis of having juvenile rheumatoid

arthritis. Pl.’s Facts ¶¶ 1-12. At this advanced stage of the litigation, the following facts are

1
  In addition to the filings already identified, the Court considered the following submissions in rendering its
decision: (1) the Plaintiffs’ Statement of Material Facts that Are Not in Dispute (“Pl.’s Facts”); (2) the Plaintiffs’
Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment (“Pl.’s Mem.”); (3)
the defendants’ Memorandum in Support of Defendant’s Cross Motion for Summary Judgment and Opposition to
Plaintiffs’ Motion for Summary Judgment (“Defs.’ Mem.”); (4) the Plaintiffs’ Memorandum of Points and
Authorities in Opposition to Defendant’s Cross Motion for Summary Judgment and in Reply to Defendant’s
Opposition to Plaintiff’s Motion for Summary Judgment (“Pl.’s Reply”); (5) the Defendant’s Reply to Plaintiffs’
Opposition to Defendant’s Cross-Motion to for [sic] Summary Judgment (“Defs.’ Reply”); and (6) the
Administrative Record (“A.R.”).

                                                          1
already established and accepted by both parties: T.P. has a medical condition that entitles him to

a “free appropriate public education that emphasizes special education and related services

designed to meet [his] unique needs and prepare [him] for further education, employment, and

independent living” (“FAPE”) under the IDEA, 20 U.S.C. § 1400(d)(1)(A). See Defs.’ Mem. at

13; Pl.’s Facts ¶¶ 4, 8, 10. The defendants denied T.P. a FAPE from August, 2004 to March,

2006. Defs.’ Mem. at 13; Pl.’s Facts ¶¶ 4-8. T.P. now has access to a FAPE, at the defendants’

expense, through his education at the Katherine Thomas School, a special education school, and

has had access to those services since his enrollment there in 2006. Pl.’s Facts ¶¶ 1, 8; A.R. at

1076. The only remaining question in this case is whether T.P is entitled to “compensatory

education” for harm caused by the previous denial of services. 2

         In a prior opinion, this Court held that the plaintiff had thus far “failed to present

evidence that would allow the Hearing Officer or the Court to properly craft a compensatory

award that comports with the IDEA” and consequently remanded the case to the Hearing Officer

for further development of the factual record. Phillips ex rel. T.P. v. Dist. of Columbia, 736 F.

Supp. 2d 240, 250 (D.D.C. 2010). To that end, the Hearing Officer convened a hearing on

November 16, 2010. A.R. at 1064. The plaintiff called three witnesses from the Katherine

Thomas School to testify about T.P.’s condition: the school’s education director, an occupational

therapist, and a speech-language pathologist. Id. The witnesses testified that T.P. continues to

struggle with his disability at the special education school, see A.R., Transcript of November 16,

2010 Hearing (“November 16, 2010 Hr’g Tr.”) at 46-185, and indicated that it was possible, but

not certain, that his struggles stem from the original denial of a FAPE, id. at 133 (testimony of

occupational therapist) (“[L]ack of movement in younger years can certainly be a piece leading


2
 The full factual background of the case is recounted in the Court’s earlier opinion. See Phillips ex rel. T.P. v. Dist.
of Columbia, 736 F. Supp. 2d 240, 243-46 (D.D.C. 2010).

                                                           2
to that kind of deficit”); id. at 153-58 (testimony of occupational therapist) (concluding that T.P.

“lost a lot of range of motion and skills” during the 18 months without occupational therapy, but

explaining that “it's very difficult to know how [T.P.] would have responded [to earlier

treatment,] or if what I'm saying now is a result of that lack of services or just a result of the

disability”); id. at 172-73 (testimony of speech-language pathologist) (“I can't make any

statements about [how T.P. would have responded to earlier treatment]. All I can say is that

children usually do make progress with early intervention services.”). The plaintiff also

presented a compensatory education plan created by the witnesses and other staff at the

Katherine Thomas School. A.R. at 763-97. The Hearing Officer found all three witnesses

credible, id. at 1079, but concluded that the witnesses “did not establish that the student’s current

deficits are related to, much less the result of, a denial of FAPE,” id. at 814.

       Instead, the Hearing Officer determined that the case would require “an evaluator or team

of evaluators who possess knowledge and expertise in childhood development” in order “to

ascertain how the lack of early intervention impacted the Student or any student with similar

disabilities.” Id. at 815. The Hearing Officer instructed each party to propose three evaluators or

teams of evaluators, from which one would be chosen to evaluate the student at the defendants’

expense. Id. at 816. The defendants opposed the Hearing Officer’s plan, and moved this Court

for an “Order of Clarification” that appointing an independent evaluator at the defendants’

expense was outside the scope of the Hearing Officer’s authority. Id. at 821-22. The Court

denied the motion, holding that, “[t]o ensure that the plaintiff has been provided an adequate

opportunity to supplement the record with . . . evidence, the Hearing Officer must be free to

order any relief that she believes would assist the plaintiff in developing her case for an award of

compensatory education.” Id. at 822. Following the Court’s ruling, the defendants proposed



                                                   3
three evaluators to the Hearing Officer, id. at 824-46, and the plaintiff proposed five, id. at 853.

The Hearing Officer rejected the defendants’ evaluators, id. at 852-53, and instead selected Dr.

William Ling, a clinical psychologist proposed by the plaintiff, to conduct the evaluation, id. at

856.

       Dr. Ling evaluated T.P. and prepared a 42-page report on T.P.’s condition, see id. at 868-

909, and he orally presented his findings at a second hearing on April 8, 2011. See A.R.,

Transcript of April 8, 2011 Hearing (“April 8, 2011 Hr’g Tr.”) at 34-69. Dr. Ling testified that

“[t]he question of whether or not [T.P.’s] issues were a result of any failure on the part of [the

defendants] is a problematic question.” Id. at 38. He found that, during the 2004-2006 denial

period, T.P. “was receiving services from [the] Hospital for Sick Children approximately three to

four times a week.” Id. at 39. “Given the fact that [T.P.] was showing speech and language

issues by the time of July 2005,” Dr. Ling explained, “the testing data would suggest that—and

the record would suggest that he was showing these difficulties even despite a level of service

that was being given to him.” Id. From this, Dr. Ling concluded that “even if [the defendants]

had identified [T.P.] as being eligible for services [from the outset], chances are he would have

gotten that level of service which is approximately equivalent to the level of service he was

receiving at [the] Hospital for Sick Children throughout that period of time,” and thus that “it’s

very difficult to identify a compensatory education plan.” Id. at 40.

       At the conclusion of the April 8 hearing, the parties and Hearing Officer discussed a

claim by the plaintiff that she was entitled to reimbursement for expenses she incurred personally

while seeking replacement services for the services denied by the defendants during the 2004-

2006 period—a claim which, apparently, had been raised at some point shortly before the

hearing. See id. at 70-92. The Hearing Officer determined over the defendants’ objection that



                                                  4
any reimbursement claims were long since waived, id. at 76, that Dr. Ling would have to be

consulted again to determine whether the bills presented by the plaintiff were related to the

procedures that Ling found had mitigated the damage caused by the denial of a specialized

education, id. at 71, 73. After reviewing the plaintiff’s complete accounting of personal

expenditures to be reimbursed, A.R. at 935-38, and the medical documents supporting those

claims, id. at 939-90, Dr. Ling concluded that all of the services obtained independently by the

plaintiff were provided by the National Integrated Health Associations, “a clinic which

specializes in . . . alternative medical treatments . . . to augment treatment provided through

allopa[th]ic or Western medical interventions,” id. at 999. Those treatments, he explained, were

not “recommended or prescribed for [T.P.] through the services offered from [the] Hospital for

Sick Children,” and it was “highly unlikely that, on its own, [the defendants], or any public

school, would offer access to [them].” Id. Thus, he made “no connection between what . . . was

identified as needing to be offered to [T.P.] over the period of 19 August 2004 to February 2006,

and the invoices/receipts provided.” Id. 3

         The parties presented closing arguments at a final hearing on January 12, 2012, id. at

1068, and the Hearing Officer issued her opinion on February 23, 2012, id. at 1063-83. The

Hearing Officer found that the plaintiff was not entitled to compensatory education because she

failed to “describe how the recommended services would address the deficits that resulted from

the denial of [a] FAPE, or even identify any deficits that resulted from the denial . . . .” Id. at

1082. The Hearing Officer further found that the plaintiff was not entitled to reimbursement of

personal expenses because she “failed to present any evidence or testimony to establish that the

services described in the treatment records and invoices were provided to [T.P.], or that the same

3
  These conclusions are part of the record only as described in a letter from Dr. Ling to the Hearing Officer. A.R. at
999-1000. While Dr. Ling apparently prepared a more extensive report of his findings, “[n]either party entered this
report into evidence.” Id. at 1068 n.15.

                                                          5
services that the Neuropsychology Expert found had ameliorated the harm from the denial of [a]

FAPE.” Id. at 1083.

       The parties have now filed cross-motions for summary judgment. The plaintiff asks the

Court to overturn the Hearing Officer’s decision, arguing that the testimony of the three

witnesses called at the November 16, 2010 hearing is sufficient evidence to support an order of

compensatory education, Pl.’s Mem. at 8-13; that the Hearing Officer failed to consider

important elements of Dr. Ling’s testimony, id. at 13-14; that the Hearing Officer improperly

delegated the decision-making process to Dr. Ling, id. at 14; and that reimbursement of personal

expenses is appropriate because the services obtained by the plaintiff were necessary to place

T.P. in the same position he would have been in but for the denial of a FAPE, id. at 15-16. The

defendants, on the other hand, contend that the plaintiff’s witnesses failed to provide a concrete

link between the plaintiff’s compensatory education plan and the harm caused by the original

FAPE denial, Defs.’ Mem. at 13-14; that the Hearing Officer’s consideration of Dr. Ling’s

testimony was thorough and not inappropriately deferential, id. at 15-17; and that the plaintiff

forewent repeated opportunities to provide proper evidence to support her claim for

reimbursement, id. at 17-19.

                                 II. STANDARD OF REVIEW

       Summary judgment is proper when the moving party “shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). In IDEA cases in which “neither party seeks to present additional evidence, a

motion for summary judgment ‘operates as a motion for judgment based on the evidence

comprising the record.’” Parker v. Friendship Edison Pub. Charter Sch., 577 F. Supp. 2d 68, 72

(D.D.C. 2008) (citations omitted); Phillips, 736 F. Supp. 2d at 246.



                                                 6
       The IDEA permits “any party aggrieved by the findings and decision” of a hearing officer

to “bring a civil action” in state or federal court. 20 U.S.C. § 1415(i)(2)(A). The reviewing

court “(i) shall receive the records of the administrative proceedings; (ii) shall hear additional

evidence at the request of a party; and (iii) basing its decision on the preponderance of the

evidence, shall grant such relief as the court determines is appropriate.” 20 U.S.C. §

1415(i)(2)(C). Under this standard, the reviewing court owes the Hearing Officer “‘less

deference than is conventional’ in administrative proceedings.” Reid ex rel. Reid v. Dist. of

Columbia, 401 F.3d 516, 521 (D.C. Cir. 2005) (quoting Kerkam v. McKenzie, 862 F.2d 884, 887

(D.C. Cir. 1989) (“Kerkam I”). And “a hearing decision ‘without reasoned and specific findings

deserves little deference.’” Id. (quoting Kerkam v. Superintendent, D.C. Pub. Schs., 931 F.2d

84, 87 (D.C. Cir. 1991) (“Kerkam II ”).

       Nevertheless, “the provision that a reviewing court base its decision on the

‘preponderance of the evidence’ is by no means an invitation to the courts to substitute their own

notions of sound educational policy for those of the school authorities which they review.” Bd.

of Educ. of Hendrick Hudson Cent. Sch. Dist., Westchester Cty. v. Rowley, 458 U.S. 176, 206

(1982) (internal citations omitted). The party challenging a hearing officer’s determination must

“at least take on the burden of persuading the court that the hearing officer was wrong, and . . . a

court upsetting the officer’s decision must at least explain its basis for doing so.” Reid, 401 F.3d

at 521 (quoting Kerkam I, 862 F.2d at 887). “‘[F]actual findings from the administrative

proceeding are to be considered prima facie correct.’” Roark ex rel. Roark v. Dist. of Columbia,

460 F.Supp.2d 32, 38 (D.D.C. 2006) (quoting S.H. v. State–Operated Sch. Dist. of the City of

Newark, 336 F.3d 260, 270 (3d Cir. 2003)). A court must “defer to the [hearing officer's] factual




                                                  7
findings unless it can point to contrary nontestimonial extrinsic evidence on the record.” Savoy

v. Dist. of Columbia, 844 F. Supp. 2d 23, 30 (D.D.C. 2012) (quoting S.H., 336 F.3d at 270).

                                         III. ANALYSIS

       The stated purpose of the IDEA is “to ensure that all children with disabilities have

available to them a free appropriate public education that emphasizes special education and

related services designed to meet their unique needs and prepare them for further education,

employment, and independent living.” 20 U.S.C. § 1400(d)(1)(A). To achieve this guarantee,

the statute requires states and the District of Columbia to, at a minimum, “provid[e] personalized

instruction with sufficient support services to permit the child to benefit educationally.” Rowley,

458 U.S. at 203. The special instruction and services “must be provided at public expense, must

meet the State’s educational standards, must approximate the grade levels used in the State’s

regular education, and must comport with the child's [individualized educational program].” Id.

       In this Circuit, a student can receive compensatory education as a remedy for an IDEA

violation. See Reid, 401 F.3d at 523 (“[W]e therefore join our sister circuits and hold that

compensatory education awards fit comfortably within the ‘broad discretion’ of courts

fashioning and enforcing IDEA remedies.”) (citations omitted). “Compensatory education” is a

“replacement of education services the student should have received in the first place.” Id. at

518. In cases in which a compensatory education is sought, “the hearing officer first determines

whether there is sufficient evidence of an IDEA violation that entitles the student to a

compensatory education.” Banks ex rel. D.B. v. Dist. of Columbia, 720 F. Supp. 2d 83, 90

(D.D.C. 2010) (citation omitted). “If the hearing officer determines there was such a violation,

then the hearing officer applies the Reid standard to craft an award.” Id. (citation omitted).




                                                 8
       Under the Reid standard, “the ultimate award must be reasonably calculated to provide

the educational benefits that likely would have accrued from special education services the

school district should have supplied in the first place.” Reid, 401 F.3d at 524. The

determination of the award is “a fact specific exercise of discretion by either the district court or

a hearing officer.” Id. “Just as [individualized education plans] focus on disabled students’

individual needs, so must awards compensating past violations rely on individualized

assessments.” Id. Thus, courts should not accept “cookie-cutter approach[es]” based on “hour-

for-hour formula[s]” to craft appropriate remedies, id. at 523, and instead should employ a

“flexible approach” that “will produce different results in different cases depending on the

child’s needs,” id. at 524.

        “‘Even if entitlement to an award is shown through a denial of a free and appropriate

public education, it may be conceivable that no compensatory education is required for the denial

of a FAPE either because it would not help or because the student has flourished in his current

placement.’” Cousins v. Dist. of Columbia, 880 F. Supp. 2d 142, 145 n.3 (D.D.C. 2012)

(citation and brackets omitted); accord Johnson v. Dist. of Columbia, No. 11-0894, 2012 WL

3758240, at *8 (D.D.C. Feb. 15, 2012), rep. & rec. adopted, 873 F. Supp. 2d 382 (D.D.C. 2012);

Gill v. Dist. of Columbia, 751 F. Supp. 2d 104, 113 (D.D.C. 2010), aff’d, 2011 WL 3903367

(D.C. Cir. Aug. 16, 2011); Anthony v. Dist. of Columbia, 463 F. Supp. 2d 37, 44 (D.D.C. 2006);

Thomas v. Dist. of Columbia, 407 F. Supp. 2d 102, 115 (D.D.C. 2005); Wheaten v. Dist. of

Columbia, No. 09-986, 2010 WL 2990282, at *4 (D.D.C. July 26, 2010), aff'd, 2010 WL

5372181 (D.C. Cir. Dec. 28, 2010). Consistent with this principle, the Court noted in its prior

opinion in this case that, “if on remand the plaintiff is unable to provide the Hearing Officer with

additional evidence that demonstrates that additional educational services are necessary to



                                                  9
compensate T.P. for the denial of a free and appropriate public education between August of

2004 and March of 2006, then the Hearing Officer may conclude that no compensatory award

should issue.” Phillips, 736 F. Supp. 2d at 249 n.4. 4

         In light of the current legal authority on the subject, the Court cannot say that the Hearing

Officer’s decision was incorrect. Applying Reid, the Hearing Officer found that “no

compensatory education is required to compensate [T.P.] for the denial of [a] FAPE because any

deficiencies he suffered already have been mitigated.” A.R. at 1082. Under this reasoning, since

T.P.’s deficiencies were already mitigated, he is in “the same position [he] would have occupied

but for the school district’s violations of IDEA.” Reid, 401 F.3d at 518. This decision was not

“without reasoned and specific findings.” Id. at 521 (quoting Kerkam II, 931 F.2d at 87). The

Hearing Officer specifically considered all of the submitted evidence in her final opinion, A.R. at

1081-83, and made detailed factual findings regarding T.P.’s condition, id. at 1069-79. And her

ultimate conclusion that T.P.’s current difficulties do not stem from the original denial of a

FAPE is supported directly by the testimony of Dr. Ling. See A.R., April 8, 2011 Hr’g Tr. at 40.

         The plaintiff’s arguments to the contrary are insufficient to justify reversal of the Hearing

Officer’s decision. The testimony of the three witnesses from the Katherine Thomas School is,

at best, equivocal. See, e.g., A.R., November 16, 2010 Hr’g Tr. at 153-58 (testimony of

occupational therapist) (concluding T.P. “lost a lot of range of motion and skills” during the

eighteen months without occupational therapy, but explaining that “it’s very difficult to know

how [T.P.] would have responded [to earlier treatment,] or if what I'm saying now is a result of

that lack of services or just a result of the disability”); id. at 172-73 (testimony of speech-

4
  The plaintiff argues that granting no award in this case is impossible because “[o]nce a plaintiff has established that
she is entitled to an award, simply refusing to grant one clashes with Reid.” Pl.’s Mem. at 12 (quoting Stanton ex
rel. K.T. v. Dist. Of Columbia, 680 F. Supp. 2d 201, 206-07 (D.D.C. 2010)). However, the weight of authority in
this Circuit (cited above) recognizes that an award of compensatory education is not mandatory in cases where a
denial of a FAPE is established.

                                                          10
language pathologist) (“I can’t make any statements about [how T.P. would have responded to

earlier treatment]. All I can say is that children usually do make progress with early intervention

services.”). While the testimony could possibly be read to support an award of compensatory

education, it is not the type of “contrary nontestimonial extrinsic evidence on the record” that

warrants overturning a hearing officer’s decision. Savoy, 844 F. Supp. 2d at 30 (quoting S.H.,

336 F.3d at 270). Nor does the testimony of those three witnesses, even read generously to

imply that T.P.’s current struggles are linked to the original denial of a FAPE, comprise the full

weight of evidence in this case; Dr. Ling’s testimony supports the opposite conclusion, and does

so with much more certainty. See A.R. at 868-909.

       The plaintiff’s criticism of the Hearing Officer’s treatment of Dr. Ling’s testimony is also

unpersuasive. First, the plaintiff attaches undue significance to Dr. Ling’s isolated comment that

“whether or not [T.P.] was receiving specialized instruction [during the denial period] . . . is

unclear.” A.R., April 8, 2011 Hr’g Tr. at 41. The plaintiff is correct that, if T.P. were not

receiving specialized instruction during the denial period, the Hearing Officer’s mitigation

finding would be considerably weakened. But uncertainty about whether services were provided

does not equate to the absence of any services. Evidentiary perfection is unlikely in any case, let

alone a case involving the reconstruction of a complicated, nine-year-long history. Both Dr.

Ling and the Hearing Officer ultimately concluded, after careful consideration of the full body of

evidence, that T.P. was receiving specialized instruction during the denial period. See id. at 42

(testimony of Dr. Ling) (“However, if you look at the record, what the record suggests is that he

was receiving some sort of specialized instruction during the course of the time he was at the

Kennedy Institute.”); A.R. at 1072, ¶ 10 (decision of Hearing Officer) (“[T]he student received

some specialized instruction.”). And that finding has adequate foundation in the record. See,



                                                 11
e.g., id. at 8 (Hospital for Sick Children “discharge summary” references services devoted to

“educational goals”); id. at 141 (psychological evaluation references T.P.’s experiences in a

specialized classroom at the Kennedy Institute). Second, the plaintiff’s claim that “the Hearing

Officer relied on Dr. Ling’s report to the exclusion of making a separate determination,” Pl.’s

Mem. at 14, conflicts with the administrative record below. The Hearing Officer considered

separately and thoroughly the other evidence presented, see A.R. at 1078-79, ¶¶ 34-41; id. at

1081-82, and relied on Dr. Ling’s testimony only for its factual determinations, drawing the

ultimate legal conclusion herself, id. at 1082-83. Notably, it was the plaintiff who proposed Dr.

Ling as an expert, id. at 853-54, and only questions the Hearing Officer’s reliance on that

testimony now that it undermines her litigation position.

       It also bears emphasizing that the Hearing Officer repeatedly “‘provide[d] the parties

additional time to supplement the record.’” Stanton ex rel. K.T. v. Dist. of Columbia, 680 F.

Supp. 2d 201, 207 (D.D.C. 2010) (quoting Friendship Edison Pub. Charter Sch. Collegiate

Campus v. Nesbitt, 532 F. Supp. 2d 121, 125 n.5 (D.D.C. 2008)). She specifically advised the

plaintiff that her evidentiary support was insufficient at the November 16, 2010 hearing, A.R. at

1065; ordered the defendants to incur the cost of supplementing the evidence with a new expert

evaluation, id. at 1065-66; selected the plaintiff’s proposed expert (Dr. Ling) over the

defendants’, id. at 1066; and, at the conclusion of that expert’s testimony, denied the defendants’

motion for a directed finding because the plaintiff had not yet rested her case and could still

present additional evidence, id. at 1068. At each stage the plaintiff failed to cure her evidentiary

deficiency. This failure continues in the current proceeding, where, despite the IDEA’s

requirement that this Court “hear additional evidence at the request of a party,” 20 U.S.C. §




                                                 12
1415(i)(2)(B) (emphasis added), the plaintiff makes no such request and instead continues to rely

on the same testimony rejected by the Hearing Officer below.

         Finally, the Court turns to the plaintiff’s claim for reimbursement. This claim comes with

a host of possible problems, including whether it was raised too late and was thus waived under

the statute of limitations; whether the services obtained by the plaintiff are non-compensable

because they would have been unavailable from the defendants even under a fully realized

specialized education program; and whether the kind of medical services obtained by the

plaintiff are even covered by the IDEA. The Hearing Officer rejected the claim for a simpler

reason: that the plaintiff “failed to present any evidence or testimony to establish that the services

described in the treatment records and invoices were provided to the Student, or that the same

services that the Neuropsychology Expert found had ameliorated the harm from the denial of [a]

FAPE.” A.R. at 1083. Instead, the evidence submitted by the plaintiff consisted of an

assortment of medical invoices, with no indication of how they were connected to harm caused

by the denial of a FAPE. Id. at 935-90. Because the plaintiff has presented no new evidence on

this issue, the reasoned decision of the Hearing Officer on this issue will be affirmed. 5

                                              IV. CONCLUSION

         For the foregoing reasons, the Court concludes that the plaintiff has not met her “burden

of persuading the court that the hearing officer was wrong.” Reid, 401 F.3d at 521 (quoting

Kerkam I, 862 F.2d at 887), and that the plaintiff therefore is entitled to neither compensatory

education nor reimbursement of services obtained personally for her son, T.P. Accordingly, the



5
 The plaintiff argues that the Hearing Officer erred in relying on Dr. Ling’s finding that the services obtained would
never have been offered by the defendants. Pl.’s Mem. at 15. While this testimony did concern the Hearing Officer,
see A.R. at 1083 n.183, she ultimately decided the issue on other grounds—that the plaintiff had failed to present
evidence linking the services obtained in any way to the denial of a FAPE, see id. at 1083. The plaintiff fails to
address this conclusion.


                                                         13
Court will deny the plaintiff’s motion for summary judgment and grant the defendants’ motion

for summary judgment.

           SO ORDERED this 25th day of March, 2013. 6

                                                                     REGGIE B. WALTON
                                                                     United States District Judge




6
    The Court will contemporaneously issue an Order consistent with this Memorandum Opinion.

                                                       14